 

Exhibit 10.36

FEDERAL REALTY INVESTMENT TRUST

RESTRICTED SHARE AWARD AGREEMENT

(Award in connection with 2010 special retention bonus under the Federal Realty
Investment Trust 2010 Performance Incentive Plan)

October 12, 2010

The parties to this Restricted Share Award Agreement (this “Agreement”), which
is made and entered into in Rockville, Maryland on the date specified above, are
Federal Realty Investment Trust, a Maryland real estate investment trust (the
“Trust”), and Donald C. Wood, an individual employee of the Trust (the
“Grantee”).

The Board of Trustees of the Trust (the “Board of Trustees”) has authorized the
award by the Trust to the Grantee, under the Trust’s 2010 Performance Incentive
Plan (the “Plan”) of a Restricted Share Award for a certain number of shares of
beneficial interest of the Trust (the “Shares”), subject to certain restrictions
and covenants on the part of Grantee. The parties hereto desire to set forth in
this Agreement their respective rights and obligations with respect to such
Shares.

Capitalized terms used in this Agreement, unless otherwise defined herein, have
the respective meanings given to such terms in the Plan. The terms of the Plan
are incorporated by reference as if set forth herein in their entirety. To the
extent this Restricted Share Award Agreement is in any way inconsistent with the
Plan, the terms and provisions of the Plan shall prevail.

In consideration of the covenants set forth in this Agreement, and intending to
be legally bound hereby, the parties hereto agree as follows:

 

  1. Award of Restricted Shares.

(a) In consideration of the Grantee’s covenants set forth in Section 5, the
Trust hereby confirms the grant to the Grantee, as of October 12, 2010 (the
“Grant Date”), of Sixty Thousand Nine Hundred Thirty-One (60,931) Shares (the
“Restricted Shares”) (having a Fair Market Value equal to approximately
$5,000,000 on the Grant Date), subject to the restrictions and other terms and
conditions set forth herein and in the Plan.

(b) On or as soon as practicable after the Grant Date, the Trust shall cause the
Restricted Shares to be issued in certificated form or by a book-entry
designation for the account of Grantee . Such Restricted Shares shall be subject
to such stop-transfer orders and other restrictions as the Board of Trustees or
any committee thereof may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Shares are listed and any applicable federal or state securities law.

If the restricted Shares are issued in certificated form, the certificate or
certificates representing the Restricted Shares shall be held in custody by the
Chief Financial Officer of the Trust until the Restricted Period (as hereinafter
defined in Section 3) with respect thereto shall have lapsed. Restricted Shares
issued by a book-entry designation shall be held in a book-entry account
designated by the Trust until the restrictions provided in this Agreement with
respect thereto shall have been removed. At any time as may be requested by the
Trust, if necessary to enforce the restrictions applicable to the Restricted
Shares, the Grantee shall deliver to the Trust one or more undated stock powers
endorsed in blank relating to the Restricted Shares.

 

  2. Restrictions Applicable to Restricted Shares.

(a) Beginning on the Grant Date, the Grantee shall have all rights and
privileges of a stockholder with respect to the Restricted Shares, except that
the following restrictions shall apply:

(i) none of the Restricted Shares may be assigned or transferred (other than by
will or the laws of descent and distribution, or in the Committee’s discretion,
pursuant to a domestic relations order within the meaning of Rule 16a-12 of the
Securities Exchange Act of 1934, as amended) during the Restricted Period (as
hereinafter defined in Section 3);



--------------------------------------------------------------------------------

FEDERAL REALTY INVESTMENT TRUST

RESTRICTED SHARE AWARD AGREEMENT

(Award in connection with 2010 special retention bonus under the Federal Realty
Investment Trust 2010 Performance Incentive Plan)

 

 

(ii) all or a portion of the Restricted Shares may be forfeited in accordance
with Section 4; and

(iii) any Shares distributed as a dividend or otherwise and any other property
(other than ordinary dividends) distributed with respect to any Restricted
Shares as to which the restrictions have not yet lapsed shall be subject to the
same restrictions as such Restricted Shares and shall be represented by book
entry and held in the same manner as the Restricted Shares with respect to which
they were distributed.

(b) Any attempt to dispose of Restricted Shares in a manner contrary to the
restrictions set forth in this Agreement shall be null, void and ineffective. As
the restrictions set forth in this Section 2 hereof lapse in accordance with the
terms of this Agreement as to all or a portion of the Restricted Shares, such
shares shall no longer be considered Restricted Shares for purposes of this
Agreement.

 

  3. Restricted Period.

(a) The restrictions set forth in Section 2 shall apply for a period (the
“Restricted Period”) from the Grant Date until the date that is five (5) years
after the Grant Date; provided, however, that the Restricted Period for the
Restricted Shares shall not lapse on the date set forth above unless the Grantee
has tendered to the Trust, on or before that date, the amount of any state and
federal withholding tax obligation which will be imposed on the Trust by reason
of the lapsing of the Restricted Period for such Restricted Shares on that date.

(b) Notwithstanding the foregoing and subject to the proviso below, the
Restricted Period shall lapse, as to all Restricted Shares, as follows:

(i) in the event that the Grantee is discharged by the Trust without Cause as
defined in the Plan; or

(ii) there occurs a Change in Control;

provided in any case that the Grantee or his legal representative shall first
tender, in accordance with Section 3(c) , the amount of any state and federal
withholding tax obligation which will be imposed on the Trust by reason of the
lapsing of the Restricted Period for such Restricted Shares.

(c) As soon as reasonably practicable after the Restricted Period has ended, the
Trust shall notify Grantee of the amount of required withholding taxes due on
the vesting of the Restricted Shares (“Tax Notice”). Grantee shall tender to the
Trust the amount specified in the Tax Notice within five (5) business days after
the date of the Tax Notice, or such longer period of time as the Trust may
designate. The Trust shall not be required to remove the restrictions on such
Restricted Shares until such time as the Grantee shall have paid such tax
withholding amount in full. The Trust, at its sole discretion and on such terms
and conditions determined by the Trust from time to time, may permit the Grantee
to satisfy the tax withholding obligations through the sale of all or a portion
of such Shares resulting from this Agreement or by a return to the Trust of a
number of Shares having a Fair Market Value equal to the withholding amount due.
In the event Grantee fails to make appropriate arrangement to satisfy tax and
withholding obligations, the Trust may return to the Trust any Shares resulting
from this Agreement and thereby withhold from benefits payable under this
Agreement or the Trust may withhold from other amounts due the Grantee and pay
over to the appropriate authority, all federal, state, county, city or other
taxes as shall be required pursuant to any law or governmental regulation or
ruling.



--------------------------------------------------------------------------------

FEDERAL REALTY INVESTMENT TRUST

RESTRICTED SHARE AWARD AGREEMENT

(Award in connection with 2010 special retention bonus under the Federal Realty
Investment Trust 2010 Performance Incentive Plan)

 

 

  4. Forfeiture.

If there is a termination of the Grantee’s Service with the Trust for any
reason, then all rights of the Grantee to any and all then-remaining Restricted
Shares, after giving application to Sections 3(a) and (b), shall terminate and
be forfeited. Upon forfeiture of all or any portion of Restricted Shares, the
certificate(s) representing the forfeited Restricted Shares shall be canceled or
the forfeited Restricted Shares shall be removed from the Grantee’s book entry
account, returned to the Trust and canceled, as applicable.

 

  5. Confidentiality; Non-Competition; Non-Solicitation; Garden Leave.

The Grantee acknowledges that, due to his long-term position as CEO of the
Trust, he currently possesses and, through the course of his future employment
at the Trust, will acquire additional secret, confidential or proprietary
information, or trade secrets concerning the operations, clientele, intellectual
property, future plans, or business methods of the Trust or its Affiliates
(collectively, “Confidential Information”). In addition to the other mutual
covenants and agreements set forth in this Award Agreement, the Trust has
provided the Grantee with the Restricted Share Award as consideration for the
Grantee’s promises, more fully described below in this Section 5, to refrain
from disclosing Confidential Information, participating in competitive activity
against the Trust or its Affiliates, and soliciting business or employment from
certain individuals with a business relationship with the Trust or its
Affiliates. The Grantee acknowledges that the terms and conditions of this
Agreement, including his receipt of Restricted Shares valued at approximately
five million dollars ($5,000,000) protect him against any undue hardship as a
result of the enforcement of any and all terms of this Section 5, in full
accordance with the provisions set forth below.

(a) Nondisclosure of Confidential Information. The Grantee acknowledges and
reaffirms that the Grantee will comply with the terms of the confidentiality
letter executed by the Grantee upon commencement of his employment with the
Trust. Without limiting the provisions of the confidentiality letter, the
Grantee promises not to use or disclose any Confidential Information before it
has become generally known within the relevant industry through no fault of the
Grantee. The Grantee also agrees that this promise will remain in effect
following his termination of employment with the Trust for any reason.

(b) Non-Competition. The Grantee acknowledges that the nature of the Trust’s
business is highly competitive, and that the Trust operates on a national and
potentially international level, and has entrusted oversight of its operations
to the Grantee as its Chief Executive Officer. Accordingly, in order to protect
the Trust’s Confidential Information, the Grantee recognizes and agrees that he
cannot engage in competitive activity without harming the Trust’s legitimate
business interests, and to that end the Grantee agrees that for a period of
one (1) year following his termination from employment with the Trust for any
reason, whether voluntarily or involuntarily, he will not accept any employment
with or engage in any activity, on behalf of himself or any other person,
persons, company, firm, partnership, corporation, business, group or other
entity (each, a “Person”) conducting business activity as a public or private
retail real estate company or public real estate investment trust, in which the
Grantee could benefit himself or other Person by using or disclosing the Trust’s
Confidential Information. Because of the scope of the Grantee’s duties and
responsibilities for the Trust, and the extent of the Grantee’s knowledge of and
access to the Trust’s Confidential Information, this restriction applies
throughout the United States.

(c) Non-Solicitation. For the reasons set forth above in this Section 5, the
Grantee further agrees that:

(i) For a period of one (1) year following the termination of the Grantee’s
employment for any reason, whether voluntary or involuntary, he will not, at any
time or for any reason, acting alone or with or on behalf of any Person, whether
as principal, director, partner, agent, employee, consultant or otherwise,
directly or indirectly:

 

  (A) Solicit, induce, or entice any client, customer, contractor, tenant,
licensor, supplier, partner, or other business relationship of the Trust or any
of its Affiliates to terminate, renegotiate, or otherwise cease or modify its
relationship with the Trust or its Affiliates.



--------------------------------------------------------------------------------

FEDERAL REALTY INVESTMENT TRUST

RESTRICTED SHARE AWARD AGREEMENT

(Award in connection with 2010 special retention bonus under the Federal Realty
Investment Trust 2010 Performance Incentive Plan)

 

 

  (B) Solicit the employment or engagement of any person currently (and for a
period of one year prior to the Grantee’s termination of employment) employed by
the Trust or any of its Affiliates, whether or not such person would commit any
breach of a contract by reason of his or her leaving the service of the Trust;
provided, however, the foregoing restriction shall not apply to Grantee’s
executive assistant.

(ii) During the Grantee’s employment with the Trust and at all times following
his termination from employment for any reason, he is prohibited, at any time or
for any reason, from using the Trust’s Confidential Information or any other
unlawful means to directly or indirectly solicit, induce, or entice any client,
customer, contractor, tenant, licensor, supplier, partner, or other business
relationship of the Trust or any of its Affiliates to terminate, renegotiate, or
otherwise cease or modify its relationship with the Trust or its Affiliates.

(d) Reasonableness of Provisions. The Grantee agrees that the covenants
contained in this Section 5 are reasonably tailored to protect the Trust’s
Confidential Information and business interests and to ensure that he does not
violate his duty of loyalty or his fiduciary duties to the Trust, and are
reasonable in all circumstances in scope, duration, and all other respects. The
provisions of this Section 5 will survive the expiration or earlier termination
of this Agreement.

(e) Remedies; Equitable Relief. The Grantee agrees that the Trust would be
irreparably harmed if the Grantee (i) used or disclosed Confidential Information
without the Trust’s express authorization or (ii) took any action or
participated in any activity contrary to the terms set forth above during or
after termination of his employment with the Trust. The Grantee expressly agrees
that the Trust will be entitled, in addition to damages and any other remedies
provided by law, to an injunction or other equitable remedy respecting such
violation or continued violation by the Grantee of the promises set forth in
this Section 5.

(f) Importance of Enforcement. The Grantee recognizes and agrees that the
covenants set forth in this Section 5 are the essential consideration for this
Agreement, and that the invalidation of any provision of this Section 5 by a
court of competent jurisdiction shall (i) represent a failure of the
consideration on which this Agreement is based, and therefore (ii) result in the
Grantee’s forfeiture of any Restricted Shares and any vested shares of the Trust
(or proceeds thereof) that he receives pursuant to this Agreement. Such
forfeiture shall not prejudice the Company’s right to enforce this Section 5, to
the extent it is enforceable by law.

(g) Relationship to Severance Agreement. The provisions in this Section 5 shall
supersede and control in all respects the provisions in Section 13 of that
certain Severance Agreement dated February 22, 1999, as amended.



--------------------------------------------------------------------------------

FEDERAL REALTY INVESTMENT TRUST

RESTRICTED SHARE AWARD AGREEMENT

(Award in connection with 2010 special retention bonus under the Federal Realty
Investment Trust 2010 Performance Incentive Plan)

 

 

  6. Effect on Other Agreements and Arrangements.

Unless otherwise expressly set forth herein, this Agreement shall not affect or
supersede any severance or Change in Control agreement or arrangement previously
entered into between the Grantee and the Trust.

 

  7. Assignment.

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of the Grantee and the assigns and successors of the Trust, but
neither this Agreement nor any rights hereunder shall be assignable or otherwise
subject to hypothecation by the Grantee.

 

  8. Entire Agreement; Amendment.

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and shall supersede all prior agreements and
understandings, oral or written, between the parties with respect thereto. This
Agreement may be amended at any time by written agreement of the parties hereto.

 

  9. Governing Law.

This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the laws of the State of Maryland other than the conflict
of laws provisions of such laws, and shall be construed in accordance therewith.

 

  10. Severability.

If, for any reason, any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not so held
invalid, and each such other provision shall to the full extent consistent with
law continue in full force and effect. If any provision of this Agreement shall
be held invalid in part, such invalidity shall in no way affect the rest of such
provision not held so invalid, and the rest of such provision, together with all
other provisions of this Agreement, shall to the full extent consistent with law
continue in full force and effect.



--------------------------------------------------------------------------------

FEDERAL REALTY INVESTMENT TRUST

RESTRICTED SHARE AWARD AGREEMENT

(Award in connection with 2010 special retention bonus under the Federal Realty
Investment Trust 2010 Performance Incentive Plan)

 

 

  11. Continued Employment.

This Agreement shall not confer upon the Grantee any right with respect to
continuance of employment by the Trust.

 

  12. Certain References.

References to the Grantee in any provision of this Agreement under circumstances
where the provision should logically be construed to apply to the Grantee’s
executors or the administrators, or the person or persons to whom all or any
portion of the Restricted Shares may be transferred by will or the laws of
descent and distribution, shall be deemed to include such person or persons.

 

  13. Section 83(b) Election.

The Grantee acknowledges that it is the Grantee’s sole responsibility, and not
the Trust’s, to file a timely election under section 83(b) of the Internal
Revenue Code, of 1986, as amended. The Grantee acknowledges that he or she is
relying on his or her own advisors with respect to the decision as to whether or
not to file any section 83(b) election.

14. Taxes. Notwithstanding anything herein to the contrary, Grantee shall be
solely responsible and liable for the satisfaction of all taxes and penalties
that may arise in connection with this Agreement (including any taxes arising
under Section 409A of the Code).

IN WITNESS WHEREOF, the Trust has caused this Agreement to be duly executed and
the Grantee has hereunto set his hand effective as of the day and year first
above written.

 

     FEDERAL REALTY INVESTMENT TRUST      By:   /s/ Joseph S. Vassalluzzo     
Name:   Joseph S. Vassalluzzo      Title:   Non-Executive Chairman of the Board
WITNESS:      GRANTEE /s/ Dawn M. Becker      By:   /s/ Donald C. Wood     
Name:   Donald C. Wood